DETAILED ACTION
Claims 1, 3-9, 11-13, 17, 18, and 21-23 are currently pending in this Office action.  Claims 2, 10, 14-16, 19, and 20 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), filed on 04/02/2021 and 04/27/2021 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.
Non Patent Literature Document Cite No. G5 is stricken from the 04/02/2021 IDS because applicant did not provide an English translation or equivalent for the same.
Under 37 C.F.R. 1.98 (a)(3), for non-English documents that are cited, the following must be provided: 
(a) A concise explanation of the relevance, as it is presently understood by the individual designated in 37 CR 1.56(c) most knowledgeable about the content of the information, unless a complete translation is provided; and/or 
(b) A written English language translation of a non-English language document, or portion thereof, if it is within the possession, custody or control of, or is readily available to any individual designated in 37 CFR 1.56(c).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


In claim 1 line 27, replace “a and beach” with      --- a and b each ---   .

Allowable Subject Matter
Claims 1, 3-9, 11-13, 17, 18, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The previous rejections of:
claims 1, 3-9, 11-13, 15-18, and 20 under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (WO 2013/051557 A1, machine translation) as evidenced by Takimoto et al. (WO 2017/154902 A1, machine translation) in view of Okamoto et al. (JP 09-316312 A, machine translation); and
claims 1, 3-9, 11-13, and 15-20 alternatively under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (WO 2013/051557 A1, machine translation) as evidenced by Takimoto et al. (WO 2017/154902 A1, machine translation) in view of Takimoto et al. (US 2014/0343200 A1, hereinafter “Takimoto ‘200”)
 are withdrawn in light of the amendment to claim 1 narrowing the amount range and species of hydrolysis agent (C).  
Ishikawa at claim 1 discloses a polycarbonate-based composition comprising: (A): a polycarbonate-polyorganosiloxane copolymer having a main chain having a repeating units (I) and (II) as claimed and page 9 permits conventional additives, but is silent as to a hydrolysis resistant agent compound as claimed.
Okamoto teaches vegetable oil in an amount (0.01 to 0.5 parts by weight per 100 parts by weight of polycarbonate resin) overlapping the narrowed amount of (C) of present claim 1, but does not specify epoxidized linseed oil as the epoxidized vegetable oil as in the present claims.  Okamoto [0013], [0014].  
Takimoto ‘200 exemplifies epoxidized linseed oil as its epoxidized stabilizer (C), but teaches away from the amended range of claim 1.  Takimoto ‘200 [0097].  Namely, the reference explains that a content of (C) exceeding 0.200 parts by mass per 100 parts by mass of polycarbonate resin increases flowability of the composition, or results in burning or silver upon molding.  Id. at [0101].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768